OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed, with costs, for the reasons stated in the court’s memorandum (132 AD2d 905). We do not condone the practice of the Department of Civil Service, itself charged with State-wide administration of the statutes at issue here, of filling "temporarily vacant” positions on its own staff on a provisional basis, when it concededly has no intention of ordering the examination unambiguously mandated by Civil Service Law §65 (2). The Department’s questionable practice cannot, however, result in a permanent appointment for petitioner when there is no basis in law for converting his provisional appointment to a permanent one.